The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 16/640,805 by TAKAHASHI et al. for “USER EQUIPMENT AND INTERFERENCE COORDINATION METHOD”, filed on 02/21/2020. 
Claims 1-5 are now pending. The independent claims are 1 and 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Comsa et al. (US20120207040A1), hereinafter COMSA.

Regarding claim 1, COMSA teaches User equipment comprising: a controller that controls a radio communication with a base station; (COMSA, Fig. 1A, paragraphs 30-35, teach WTRU (e.g. 102c) (i.e. user equipment) utilizing multiple transceivers and wireless links 116 (i.e. dual connectivity) to communicate with base station 114a and base station 114b, wherein each base station operates according to a different radio access technology RAT (i.e. multi-Radio Access Technology). For example, base station 114a implements LTE-A and base station 114b is implemented as an access point to establish a wireless local network (WLAN). Furthermore, Fig. 1B, paragraphs 36-37, teach the WTRU 102 comprising a processor 118 and one or more transceivers 120 (i.e. transmitter) to perform the overall functions claimed.) 
and a transmitter that reports, to the base station, interfered system information including information representing an interfered system that is interfered by multi-Radio Access Technology (RAT) dual connectivity. (COMSA, Fig. 3, step 308, paragraphs 69-72, teach transmitting a notification of interference situation to the base station notifying the network that the transmission of one radio technology is causing interference to the reception of the other co-existing radio technology (i.e. including information representing an interfered system that is interfered by multi-Radio Access Technology (RAT) dual connectivity.)

	Regarding claim 2, COMSA teaches the user equipment according to claim 1, wherein the interfered system information includes information that represents a type of the interfered system that is interfered by the multi-RAT dual connectivity. (COMSA, paragraphs 71-77 teach a multiple examples information that represents a type of the interfered system that is interfered by the multi-RAT dual connectivity: “For example, the wireless device may notify the network that the uplink transmission of LTE may cause interference to the other technology (ISM or GPS) radio reception. In another example, the UE may notify the network that the co-existing other technology radio transmissions may cause interference to LTE.” (paragraph 71). Furthermore, paragraphs 73-74 teach triggers used to trigger an interference event which also correspond to a “type” of interfered system.)

Regarding claim 3, COMSA teaches the user equipment according to claim 1, wherein the interfered system information includes information that represents a carrier frequency that interferes with a signal from the interfered system that is interfered by the multi-RAT dual connectivity. (COMSA, paragraphs 85-86, 121, teach the notification including information about frequencies associated with a problematic frequency range or active/secondary carriers to enable sufficient frequency separation.)

Regarding claim 4, COMSA teaches the user equipment according to claim 1, wherein, in response to receiving, by the user equipment, configuration information for reporting the interfered system information, the transmitter reports the interfered system information to the base station. (COMSA, Fig. 3, step 310, paragraphs 99-103, teach the network configuring the UE for interfering situation reporting and monitoring. For example, the network provides the UE with configuration information based upon which the UE monitors and reports the interference situation notification. Moreover, the network provides information or solutions including one or more actions, procedures, rules, or protocols to the UE.)

Regarding claim 5, COMSA teaches An interference coordination method comprising: controlling, by user equipment, a radio communication with a base station; (COMSA, Fig. 1A, paragraphs 30-35, teach WTRU (e.g. 102c) (i.e. user equipment) utilizing multiple transceivers and wireless links 116 (i.e. dual connectivity) to wirelessly communicate (i.e. radio communication ) with base station 114a and base station 114b, wherein each base station operates according to a different radio access technology RAT (i.e. multi-Radio Access Technology). For example, base station 114a implements LTE-A and base station 114b is implemented as an access point to establish a wireless local network (WLAN). Furthermore, Fig. 1B, paragraphs 36-37, teach the WTRU 102 comprising a processor 118 and one or more transceivers 120 (i.e. transmitter) to perform the overall functions claimed.) 
and reporting, by the user equipment, interfered system information including information representing an interfered system that is interfered by multi-Radio Access Technology (RAT) dual connectivity to the base station. (COMSA, Fig. 3, step 308, paragraphs 69-72, teach transmitting a notification of interference situation to the base station notifying the network that the transmission of one radio technology is causing interference to the reception of the other co-existing radio technology (i.e. including information representing an interfered system that is interfered by multi-Radio Access Technology (RAT) dual connectivity.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sang et al. (US20150312831A1) is directed to selecting a dynamic measurement or estimation algorithm based on the association status and the QoS type of the traffic (Abstract). For example, Fig. 4, paragraphs 65-67, teach the UE 402 performing measurement trigger and connection status check (step 414), estimating/measuring throughput (step 431), and dynamic access selection (step 434). The measurement report (step 431) is reported to the base station 403 and represents an interfered system as further described by Fig. 10, steps 1001-1004, paragraph 97, wherein the connection status and throughput (i.e. interference) for each cellular and WLAN link (i.e. multi-RAT dual connectivity) is determined or estimated.

Yeh et al. (US20140213310A1) is directed to providing dynamic interference mitigation in muiti-RAT Het-Nets in which RAT assignments are periodically repartitioned from among the plurality of RATs for use by the multi-mode user equipment based on the re-evaluation of RAT assignments using the collected quality metrics (Abstract). For example, Fig. 5, paragraphs 33, 35, teach interfered system information representing a type (i.e. static, dynamic, without interference, with interference) of interfered system (i.e. in the presence of Wi-Fi) by a multiple technology dual connection heterogeneous network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALLI Z BUTT/Examiner, Art Unit 2412